Exhibit 19
                                                   The Cincinnati Insurance Company ◼ The Cincinnati Indemnity Company
                              The Cincinnati Casualty Company ◼ The Cincinnati Specialty Underwriters Insurance Company
                                                                                   The Cincinnati Life Insurance Company



Jay McElhaney, CPCU, AIC
Field Claims Superintendent


  May 29, 2020

  VIA EMAIL AND U.S. MAIL

  SIMMONS HANLY CONROY
  ATTN: TED GIANARIS
  ONE COURT STREET
  ALTON, IL 62002

  Email: tgianaris@simmonsfirm.com


          Re:     Insured:      TJBC, Inc. dba 4204 Main Street Brewing Co.
                  Policy No.: ETD 0451206
                  Claim No.:    3527623
                  Date of Loss: 3/16/20


  Dear Mr. Gianaris:

          This letter acknowledges receipt of your representation and confirms that we will
  forward a certified copy of your client’s policy, once received from our headquarters. This
  letter further provides Cincinnati Insurance Company’s (“Cincinnati”) coverage decision
  for the above-referenced claim made by TJBC, Inc. dba 4204 Main Street Brewing Co.
  (“you” or “your” or “your client”). As submitted, the claim involves the Novel Coronavirus
  known as SARS-CoV-2, which causes the viral infection known as COVID-19
  (“Coronavirus”). The claim asserts Government shutdown due to COVID-19. Cincinnati
  has determined that coverage is unavailable for the claimed loss. Cincinnati regrets that
  this decision is necessary and wants to describe the basis for its decision. Should you
  have any disagreement with the basis for this decision, Cincinnati invites you to state the
  reasons for your disagreement in writing, including by submitting any additional
  information or documentation. Cincinnati will consider any further information or
  documents you may supply.

  I.      SUMMARY

         The Cincinnati policy provides coverage for direct physical loss or damage to
  Covered Property at the premises. This direct physical loss or direct physical damage
  must be to property at the covered premises. Cincinnati’s investigation has found no
  evidence of direct physical loss or damage at your premises. Similarly, there is no
  evidence of damage to property at other locations, precluding coverage for orders of civil
  authority.

                                 SHC-TJBC, Inc. v. Cincinnati-Complaint Exhibits--000426
TJBC, Inc. dba 4204 Main Street Brewing Co.
Page 2


       Nothing in this letter is a waiver of any rights available to Cincinnati under the policy
or applicable law. Cincinnati reserves the right to rely on additional rights and/or language
in the policy whether or not discussed in this letter.

II.    THE CINCINNATI POLICY

      Cincinnati issued policy number ETD 0451206 to TJBC, Inc. dba 4204 Main Street
Brewing Co. (the “Policy”). The Policy's effective dates are from 8/6/17 to 8/6/20. The
Commercial Property Coverage provides the following limits of insurance:

       Scheduled Location # 2 6435 W. Main St. Belleville, IL 62223-3801
            Building                               $3,750,000
            Mine Subsidence                        $750,000
            Business Personal Property             $1,265,000
            Business Income w/ Extra Expense       $1,000,000

       Scheduled Location #3 4204 W. Main St. Belleville, IL 62226-5501
            Business Income w/ Extra Expense       $100,000 (FA272 06/13)
            Building 1
                   Building                        $1,000,000
                   Mine Subsidence                 $750,000
                   Business Personal Property      $750,000
            Building 2
                   Building                        $88,400
                   Mine Subsidence                 $88,400
                   Business Personal Property      $41,200
            Building 3
                   Building                        $208,000
                   Mine Subsidence                 $208,000
                   Business Personal Property      $25,000

III.   BACKGROUND

       On March 27, 2020 your client presented a claim for loss of income and product
due to the COVID-19 outbreak. On March 27, 2020 your client was contacted by
Cincinnati Insurance Senior Claims Specialist, Eric Kutilek, acknowledging receipt of the
claim and advising on the forthcoming Reservation of Rights letter. On March 30, 2020
we sent your client a Reservation of Rights letter, outlining key policy information, and
requesting specific information and documentation.

       On April 6, 2020 Senior Claims Specialist, Erick Kutilek, sent your client an email,
checking to confirm their receipt of the Reservation of Rights letter. On April 14, 2020 we
sent a letter advising on the file transfer from Senior Claims Specialist, Eric Kutilek, to
Field Claims Superintendent, Jay McElhaney. On May 8, 2020 we sent your client a
follow up letter, reiterating the request for specific information and documentation. On
May 22, 2020 you sent a letter presenting a claim under your client’s civil authority,
business income and extra expense, and other unspecified coverages. Furthermore, your

                                   SHC-TJBC, Inc. v. Cincinnati-Complaint Exhibits--000427
TJBC, Inc. dba 4204 Main Street Brewing Co.
Page 3


letter states, among other things, that Illinois Executive Order 2020-07 “establishes (1)
the presence of coronavirus at other premises in Illinois, and (2) that the widespread and
growing presence in Illinois is what caused the civil authority order to be issued.” You
provided copies of the State of Illinois Executive Orders 2020-07, 2020-18, 2020-32, and
2020-33.

IV.     NO COVERAGE UNDER THE POLICY FOR LOSS OF INCOME DUE TO
        CORONAVIRUS

        A.      No Direct Physical Loss

        The Policy1 provides the following coverage:

        We will pay for direct physical "loss" to Covered Property at the "premises"
        caused by or resulting from any Covered Cause of Loss.

(FM 101 04 04 at p. 3.) The Policy defines “loss” as “accidental loss or damage.” (FM 101
04 04 at p. 34.) The Policy defines “premises” as “the Location of Premises described in
the Declarations.” (FM 101 04 04 at p. 35.)

       This claim does not satisfy the Policy’s insuring agreement. The claim does not
involve direct, physical loss to property at your premises caused by a Covered Cause of
Loss. Accordingly, the Policy’s insuring agreement is not met and coverage is unavailable
under the Policy.

        B.      No Business Income and Extra Expense Coverage

     The Policy’s Coverage Extensions section contains provisions for Business
Income and Extra Expense coverage, included in Form FM 101 04 04:

      (1) Business Income
        We will pay for the actual loss of "Business Income" and "Rental Value"
        you sustain due to the necessary "suspension" of your "operations"
        during the "period of restoration". The "suspension" must be caused by
        direct physical "loss" to property at a "premises" caused by or resulting
        from any Covered Cause of Loss. With respect to "loss" to personal
        property in the open or personal property in a vehicle, the "premises"
        include the area within 1000 feet of the site at which the "premises" are
        located.
      (2) Extra Expense
        We will pay "Extra Expense" you incur during the "period of restoration":

1        We cite to or quote provisions of the Policy in this letter. In some instances, in the interests of
brevity, we quote or cite only portions of the language. Any terms in bold are in bold in the policy and do
not denote additional emphasis unless so indicated. Please refer to the Policy for a full reading of all the
terms, conditions or other language cited or referenced.

                                       SHC-TJBC, Inc. v. Cincinnati-Complaint Exhibits--000428
TJBC, Inc. dba 4204 Main Street Brewing Co.
Page 4


      (a) To avoid or minimize the "suspension" of business and to continue
          "operations":
          1) At the "premises"; or
          2) At replacement locations or at temporary locations, including:
              a) Relocation expenses; and
              b) Costs to equip and operate the replacement or temporary
                 locations; or
      (b) To minimize the "suspension" of business if you cannot continue
          "operations".
      However:
      (a) We will pay "Extra Expense" to repair or replace any property, or to
          research, replace, or restore the lost information on damaged "valuable
          papers and records" only to the extent it reduces the amount of "loss"
          that otherwise would have been payable under this Coverage Part; and
      (b) If any property obtained for temporary use during the "period of
          restoration" remains after the resumption of normal "operations", the
          amount we will pay under this Coverage will be reduced by the salvage
          value of that property.

(FM 101 04 04 at p. 16-17.)

      Additionally, the Policy at Form FA 213 04 04 provides separate Business Income
and Extra Expense coverage provisions:

   1. Business Income
      a. We will pay for the actual loss of Business Income you sustain due to
         the necessary "suspension" of your "operations" during the "period of
         restoration". The "suspension" must be caused by direct physical "loss"
         to property at a "premises" which is described in the Declarations and
         for which a Business Income Limit of Insurance is shown in the
         Declarations. The "loss" must be caused by or result from a Covered
         Cause of Loss. With respect to "loss" to personal property in the open
         or personal property in a vehicle, the "premises" include the area within
         1,000 feet of the site at which the "premises" are located.
      b. Business Income means the:
          a. Net Income (Net Profit or Loss before income taxes) that would
             have been earned or incurred; and
          b. Continuing normal operating expenses incurred, including payroll.
      c. If you are a tenant and occupy only part of the site at which the
         "premises" are located, for the purposes of this Coverage Part only,


                               SHC-TJBC, Inc. v. Cincinnati-Complaint Exhibits--000429
TJBC, Inc. dba 4204 Main Street Brewing Co.
Page 5


          your "premises" is the portion of the building which you rent, lease or
          occupy, including:
          (1) Any area within the building or on the site at which the "premises"
              are located if that area services or is used to gain access to the
              described "premises".
          (2) Your personal property in the open (or in a vehicle) within 1,000
              feet.

   2. Extra Expense
      a. We will pay the actual and necessary Extra Expense you incur due to
         direct physical "loss" to property at a "premises" which is described in
         the Declarations and for which an Extra Expense Limit of Insurance is
         shown in the Declarations. The "loss" must be caused by or result from
         a Covered Cause of Loss. With respect to "loss" to personal property in
         the open or personal property in a vehicle, the "premises" include the
         area within 1,000 feet of the site at which the "premises" are located.
      b. Extra Expense means necessary expenses you incur during the
         "period of restoration" that you would not have incurred if there had
         been no direct physical "loss" to property caused by or resulting from
         a Covered Cause of Loss. Coverage pertains to expenses incurred
         (other than the expense to repair or replace property) to:
         (1) Avoid or minimize the "suspension" of business and to continue
             "operations":
            (a) At the "premises"; or
            (b) At replacement locations or at temporary locations, including:
                1) Relocation expenses; and
                2) Costs to equip and operate the replacement or temporary
                    locations.
         (2) Minimize the "suspension" of business if you cannot continue
             "operations".
         (3) To the extent it reduces the amount of "loss" that otherwise would
             have been payable under this Coverage Part, we will pay any Extra
             Expense to:
            (a) Repair or replace any. property; Or
            (b) Research, replace or restore the lost information on damaged
                "valuable papers and records".
         However, if any property obtained for temporary use during the "period
         of restoration" remains after the resumption of normal "operations", the
         amount we will pay under this Coverage will be reduced by the salvage
         value of that property.


                            SHC-TJBC, Inc. v. Cincinnati-Complaint Exhibits--000430
TJBC, Inc. dba 4204 Main Street Brewing Co.
Page 6


      c. If you are a tenant and occupy only part of the site at which the
         "premises" are located, for the purposes of this Coverage Part only, your
         "premises" is the portion of the building which you rent, lease or occupy,
         including:
          (1) Any area within the building or on the site at which the "premises"
              are located if that area services or is used to gain access to the
              described "premises".
          (2) Your personal property in the open (or in a vehicle) within 1,000 feet.

(FA 213 04 04 at pp.1-2.)

       Like the Policy’s insuring agreement, the Business Income and Extra Expense
coverages require that there be direct physical loss or damage to Covered Property at
the premises or within 1,000 feet of those premises. There is no evidence of any such
physical loss or damage. Accordingly, the Business Income and Extra Expense
requirements are not satisfied and coverage is unavailable under the Policy.



   C. No Civil Authority Coverage

      The Policy’s Coverage Extensions section contains provisions for Civil Authority
coverage, included in Form FM 101 04 04:

      We will pay for the actual loss of "Business Income" you sustain and "Extra
      Expense" you incur caused by action of civil authority that prohibits access
      to the "premises" due to direct physical "loss" to property, other than at the
      "premises", caused by or resulting from any Covered Cause of Loss.
      This coverage will apply for a period of up to 30 consecutive days from
      the date of that action.

(FM 101 04 04 at p. 17.)

      Additionally, the Policy at Form FA 213 04 04 provides separate Civil Authority
coverage provisions:
      We will pay for the actual loss of Business Income you sustain and
      necessary Extra Expense caused by action of civil authority that prohibits
      access to the "premises" due to direct physical "loss" to property, other
      than at the "premises", caused by or resulting from any Covered Cause
      of Loss.
      This coverage for Business Income will begin immediately after the time of
      that action and will apply for a period of up to 30 days from the date of that
      action.


                                 SHC-TJBC, Inc. v. Cincinnati-Complaint Exhibits--000431
TJBC, Inc. dba 4204 Main Street Brewing Co.
Page 7


       This coverage for Extra Expense will begin immediately after the time of that
       action and will end:
       (1) 30 consecutive days after the time of that action; or
       (2) When your Business Income coverage ends;
       whichever is later.

(FA 213 04 04 at p. 2.)

       Although your client closed their business in response to a governmental order,
there is no evidence that the order was entered because of direct damage to property at
other locations or dangerous physical conditions at other locations. Moreover, the order
does not restrict access to the area immediately surrounding your premises. Because
these requisite elements of the Civil Authority coverage are not present here, coverage
is unavailable under the Policy.


V.     CONCLUSION

       For the reasons discussed above, Cincinnati has concluded that the Policy
provides no coverage for your client’s claim. Cincinnati therefore cannot indemnify TJBC,
Inc. dba 4204 Main Street Brewing Co. for any loss of business income from Coronavirus.

       You should note that the U.S. Small Business Administration (“SBA”) may be
providing assistance for citizens in your client’s circumstances. I understand that the
SBA’s contact information is:

       Website:        https://www.sba.gov/funding-programs/disaster-assistance
       Phone:          1-800-659-2955

        This letter is not intended to be a limitation or waiver of any rights available to
Cincinnati. Cincinnati’s position is based on the information available to date. Cincinnati
reserves all of its rights under the Policy and the applicable law. Cincinnati reserves the
right to rely on any and all provisions of the Policy whether or not addressed in this letter.

        If you have any information that you believe may impact any of the issues raised
in this letter, please forward it to us as soon as possible. If you believe that we have
misunderstood the facts or are in error regarding any of the statements set forth above,
please notify us as soon as possible.

       Please feel free to contact me if you have any questions or would like to discuss
this matter.

Rule 919 - “Notice of Availability” paragraph is required on 1st party claim denials: Part
919 of the Rules of the Illinois Department of Insurance requires that our company
advise you that, if you wish to take this matter up with the Illinois Department of


                                  SHC-TJBC, Inc. v. Cincinnati-Complaint Exhibits--000432
TJBC, Inc. dba 4204 Main Street Brewing Co.
Page 8


Insurance, it maintains a Consumer Division in Chicago at 122 S. Michigan Ave., 19th
Floor, Chicago, Illinois 60603 and in Springfield at 320 West Washington Street,
Springfield, Illinois 62767.

                                       Very truly yours,




                                       Jay McElhaney, CPCU, AIC
                                       P.O. Box 205
                                       St. Albans, MO 63073
                                       Phone: 636-451-6886
                                       Email: jay_mcelhaney@cinfin.com


cc:   Lakenan Insurance
      rtoth@lakenan.com




                              SHC-TJBC, Inc. v. Cincinnati-Complaint Exhibits--000433
